DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
The amendment filed 4/27/2021 has been entered.  Claims 2-4, 6-8, 14, 17-20, and 23-26 have been canceled.  New claims 34-35 have been added.  Claims 1, 5, 9-13, 15-16, 21-22, and 27-35 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  “as dimension” on line 8 should probably read “a dimension”; “and” or similar phrase should probably be inserted at the end of line 28.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
Claims 1, 5, 9-13, 15-16, 21-22, 27, 29-30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term 
Claims 28, 31-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the limitation Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “anomaly” in claim 28 is used by the claim to mean “an expected wrinkle feature,” while the accepted meaning is “a deviation from the expected.”  The term is indefinite because the specification does not clearly redefine the term.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites the limitation "the predetermined surface feature having a dimension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 34 and 35 recite the limitation using the co-bonded wrinkle reference standard” (emphasis added), however, the claims do not recite any actual process steps in the “calibrating” process such that it is unclear as to how the single co-bonded wrinkle reference standard is being “used” in calibrating the wrinkle measurement system, particularly given that the claims are directed to a “method of manufacturing an inspection reference standard” and not a calibration method.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 112(d)
Claims 29, 30 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites that the method further comprises “treating the at least partially cured first charge first surface comprising the predetermined surface feature having a dimension to form an at least partially cured first charge treated first surface”; however, claim 29 depends upon claim 1 which recites, “said interface consisting of: the second charge of composite material [and] the at least partially cured first charge first surface” (emphasis added) such that claim 29 contradicts claim 1 given that the interface can only consist of the second charge of composite material and the at least partially cured first charge first surface, not an at least partially cured first charge treated first surface as in instant claim 29.  Claim 30 depends upon claim 29 and does not remedy the above, and claim 32 similar recites an additional treating step to form an at least partially cured first charge treated first surface with respect to independent claim 31 which, like independent claim 1, recites “consisting of” with respect to said interface.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim Rejections - 35 USC § 102
Claims 1, 5, 9, 11-13, 15, 22, 27, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caiazzo (The Effects of Marcel Defects on Composite Structural Properties) for generally the reasons recited in the prior office action and restated below with regards to the amended claims.
As discussed in prior office actions, Caiazzo discloses a method of producing test coupons comprising artificially induced, predetermined marcel defects or wrinkles, e.g. deviations from the desired fiber (ply) orientation in a composite laminate, i.e. “predetermined anomalies” as instantly claimed, of desired geometries and locations within the composite, wherein the method comprises or consists essentially of: providing a tool surface comprising a non-planar surface featured formed by a vertical spar of a desired height (e.g. “positioning a tool, said tool comprising a tool first surface, said tool first surface comprising a predetermined surface feature having a dimension [e.g. height] on the tool first surface”); applying a stack of plies onto the tool surface with a release film positioned between the tool and the plies (e.g. “applying a first charge of composite material to the tool first surface, said first charge of composite material comprising a first charge first surface”); partially curing the first stack of plies in a debulking step such that a depression is formed in the first surface of the debulked, partially cured stack from the tool first surface and the depth or height of the depression substantially matches the height of the spar (e.g. “introducing the predetermined surface feature having as dimension from the tool first surface into the first charge first surface to substantially coincide in matching dimension with the predetermined surface feature having a dimension on 2 for edge marcels and 02/902/02/902/02 for center marcels, while in the case of the large marcel, small strips of prepreg were first laid up into the depression and then the remaining full plies of prepreg (i.e. 02 for edge marcels and 02/902/02/902/02 for center marcels) were laid up over the strips such that either application of additional prepreg material (full prepreg plies or prepreg strips with full prepreg plies) reads upon the broadly claimed “applying a second charge of composite material to the at least partially cured first charge first surface to form an interface between the at least partially cured first charge first surface and the second charge of composite material, said interface consisting of: the second charge of composite material [and] the at least partially cured 
With regards to instant claim 31, in addition to the above teachings of Caiazzo with regards to instant claim 1, it is further noted that the method taught by Caiazzo consists essentially of the above discussed steps reading upon the claimed “consisting essentially” limitation, wherein similar to the above discussion with regards to the tool first surface comprising a “predetermined surface feature having a dimension” on the tool first surface, it is noted that the tool surface taught by Caiazzo also reads upon the broadly claimed “tool first surface comprising a dimension, said dimension comprising a predetermined anomaly on the tool first surface” given that the height of the spar taught by Caiazzo corresponds to the dimension of the predetermined out-of-plane ply waviness “predetermined anomaly” as instantly claimed, wherein as discussed in detail above, said height or predetermined dimension is introduced into the first stack of prepreg plies from the tool surface and then introduced by and/or transferred from the debulked first stack of plies to the additional prepreg material or second charge of composite material with said dimension or height/depth of the depression in the first stack of 
With regards to instant claims 5, 27 and 28, as noted above, the predetermined surface feature having a dimension, e.g. height of the spar, is a predetermined non-planar surface characteristic thereby anticipating instant claims 5, 27 and 28.
With regards to instant claim 9, Caiazzo clearly discloses that the tool surface may be provided with a 0.108in spar for the small marcel or a 0.168in spar for the large marcel thereby reading upon the claimed “imparting the predetermined surface feature having a dimension onto a tool first surface” before the step of positioning the tool as instantly claimed, thereby anticipating instant claim 9.
With regards to instant claims 11-13, as noted above, Caiazzo clearly discloses that both the first stack of plies and the additional prepreg material or final plies applied over the depression in the debulked first stack comprise a plurality of prepreg layers as in instant claims 12-13 and the curing step after application of the final plies fully cures the composite reading upon the claimed “substantially fully curing the second charge of composite material” as in instant claim 11, thereby anticipating instant claims 11-13.
With regards to instant claim 15, as noted in the prior office action, Caiazzo also discloses the use of a single layer of nonporous release film or release ply placed between the plies and the tool surface that is part of the assembly or “first charge of composite material” which is removed after partially curing the first charge of composite material but prior to 
With regards to instant claim 22, Caiazzo discloses that the test coupons containing the induced marcel defects at a predetermined ply depth, edge or center, are meant to replicate a “naturally occurring” marcel defect or wrinkle (Entire document, particularly Abstract, Pages 158-159, 169 and 174) thereby anticipating instant claim 22.
Claims 1, 5, 9-13, 22, 27, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison (Effect of fiber waviness on the bending behavior of S-glass/epoxy composites, previously of record).  Allison discloses a controlled, repeatable production method for producing composite test coupons with out-of-plane waviness for studying the influence of localized ply waviness on the strength and bending behavior of the composites, wherein the method includes or “consists essentially of” providing a tool comprising a three-dimensional convex surface to replicate the shape of a naturally occurring wave defect or wrinkle (e.g. “positioning a tool, said tool comprising a first tool surface, said tool first surface comprising a predetermined surface feature having a dimension on the tool first surface” as in instant claim 1 or similar “positioning” step of instant claim 31); performing hand lay-up of a first section of composite material over the convex shape to introduce the convex shape into the first section (e.g. “applying a first charge of composite material to the tool first surface, said first charge of composite material comprising a first charge first surface; introducing the predetermined surface feature having [a] dimension from the tool first surface into the first charge first surface to substantially coincide in matching dimension with the predetermined surface feature having a dimension on the tool first surface” of instant claim 1 or similar “applying” and “introducing” by producing various test samples having predetermined wrinkle defects of a predetermined geometry and ply depth (reading upon the claimed “co-bonded wrinkle reference standard” that consists of the second charge of composite material co-bonded to the first charge first surface as in instant claim 1 or that comprises an induced irregular configuration at the interface matching the dimension from the tool first surface as in instant claim 31) to replicate the geometry of a naturally occurring wrinkle (Entire document, particularly Experimental procedures).  Thus, Allison anticipates the invention as recited in instant claims 1 and 31, as well as instant claim 22.
With regards to instant claims 5, 27 and 28, as noted above, the tool surface has a predetermined convex shape with a predetermined geometry of specific dimensions reading upon the claimed non-planar surface characteristic, thereby anticipating instant claims 5, 27 and 28 (Experimental procedures).
With regards to instant claim 9, Allison discloses that the tool surface or convex shape is designed to have a predetermined geometry as noted above (Experimental procedures, particularly 2.1 Sample wave geometry) reading upon the claimed “imparting the predetermined surface feature having a dimension onto a tool first surface”, thereby anticipating instant claim 9.
With regards to instant claims 10 and 11, given the lack of clarity with regards to the claimed “substantially fully curing” limitation as discussed above, and that Allison clearly discloses that the first section “was allowed to cure” and that both sections after combining are “allowed to finish curing”, the teachings of Allison read upon the claimed “further comprising: substantially fully curing the first charge of composite material” and the claimed “further 2.3 Samples).
With regards to instant claims 12 and 13, as is apparent from Section 2.2. Materials, and Figs. 1 and 3, the first and second sections disclosed by Allison both comprises a plurality of prepreg layers thereby anticipating instant claims 12 and 13.
Claim Rejections - 35 USC § 103
Alternatively, claims 1, 5, 9, 11-13, 15, 22, 27, 28, and 31 as well as claims 10, 16, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Caiazzo in view of Allison or Khattab (Manufacturing of CFRP specimens with controlled out-of-plane waviness) or Chun (Nonlinear Behaviors of Thick Composite Materials with Fiber Waviness) or Dayal (Fabrication and NDE of Multi-Wave Thermoset GR/EP Composites) or Hsiao (Elastic properties of composites with fiber waviness, previously of record) if the claimed “introducing the predetermined surface feature having [a] dimension from the tool first surface into the first charge first surface to substantially coincide in matching dimension with the predetermined surface feature having a dimension on the tool first surface” of instant claim 1 and the “introducing the dimension from the tool first surface into the first charge first surface to form the dimension from the first tool surface in the first charge surface, said dimension from the first tool surface matching the dimension” of instant claim 31 is meant to encompass all dimensions, e.g. a three-dimensional shape, such that a non-planar surface feature having a three-dimensional shape and/or the dimensions (plural) from the tool surface are introduced into the first charge first surface and substantially coincide and/or match the dimensions (plural) of the tool surface.  The teachings of Caiazzo are discussed in detail above and although Caiazzo discloses the use of a tool surface comprising a non-planar spar of a predetermined height to replicate small or large Experimental procedures); or Khattab, which utilizes aluminum plates with predefined three-dimensional waviness profiles to produce test specimens having graded waviness and specific waviness ratios from a maximum amplitude in the center to zero at the upper and lower surfaces (Entire document, particularly pages 87-88); or Chun, which utilizes special molds with various sinusoidal waves to fabricate composites with controlled waviness of specific waviness ratios in a special two-step curing process (Entire document, particularly Experimental Procedures); or Dayal, which utilizes a template as shown in Fig. 1 to fabricate a semi-cured, zero degree laminate with desired waviness that is then sandwiched Sample Fabrication); or similarly, Hsiao which utilizes a tool to produce semi-cured middle layers comprising a desired sine wave that is then laminated between semi-cured flat outer layers with uncured prepreg between them and the entire layup is co-cured to produce unidirectional test specimens (Entire document, particularly Section 3.1 Material and specimen fabrication).  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a three-dimensional tool surface with desired three-dimensional wave features that are introduced into the composite and substantially coincide and match with the tool dimensions as in the teachings of Allison, or Khattab, or Chun, or Dayal, or Hsiao, as the tool surface in the invention taught by Caiazzo, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and/or prima facie obviousness to use a known technique to improve similar devices/methods in the same way (e.g. more controlled waviness profiles/ratios that replicate naturally-occurring wrinkle defects); wherein it is again noted that the claimed “inspection reference standard” and “wrinkle reference standard” constitute intended end use of the produced composite laminate and provides no additional process, material, or structural limitations to differentiate the claimed invention from the teachings of Caiazzo in view of Allison, or Khattab, or Chun, or Dayal, or Hsiao, and hence the claimed invention as recited in instant claims 1, 5, 9, 11-13, 15, 22, 27, 28, and 31 would have been obvious over the teachings of Caiazzo in view of Allison, or Khattab, or Chun, or Dayal, or Hsiao.
With regards to instant claim 10, given the lack of clarity with regards to the claimed “substantially fully curing the first charge of composite material” and that Caiazzo clearly discloses that the debulking step of the “first charge” of composite material is conducted at prima facie obviousness as discussed in the prior office action.
With regards to instant claims 15, 16 and 21, it is again noted that the release ply disclosed by Caiazzo has been equated to the material or “predetermined amount of material from the at least partially cured first charge first surface” that is removed from the at least partially cured first charge first surface, and although Caiazzo does not specifically recite the thickness of this release film or ply as instantly claimed, Caiazzo appears to teach and/or suggest a thickness on the same order of magnitude as a single ply of the composite as shown in Fig. 13, and based upon the disclosure on Pages 174-176, is a thickness on the same order of magnitude as the claimed about 100µm such that the claimed invention would have been obvious over the teachings of Caiazzo. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a conventional release ply and/or release ply thickness known in the art and/or thickness similar to that of a single ply of prepreg for the invention taught by Caiazzo thereby rendering the claimed invention as recited in instant claims 15, 16 and 21, including the thickness limitations of instant claims 16 and 21, obvious to one having ordinary skill in the art over Caiazzo in view of Allison, or Khattab, or Chun, or Dayal, or Hsiao given that it is prima facie
With regards to instant claim 33, although Caiazzo discloses a higher temperature and pressure than instantly claimed to cure the panels comprising the marcel defect, specifically the panels of Caiazzo are cured in an autoclave for 130 min at 355°F and l00psi, one having ordinary skill in the art would have been motivated to determine the optimum temperature and pressure to fully cure the composite over a desired amount of time based upon the thermosetting resin utilized and degree of consolidation desired, wherein it is noted that Caiazzo specifically discloses the use of a material comprising carbon fibers in a 350°F cure, thermoplastic toughened epoxy resin (Experimental Program, page 174, first paragraph) for production of the sample panels and thus the reason for the higher 355°F temperature, and given that low temperature curing resins are known in the art and that the claimed temperature and pressure ranges do not appear to be critical or provide any unexpected results, the claimed invention as recited in instant claim 33 would have been obvious over the teachings of Caiazzo in view of Allison, or Khattab, or Chun, or Dayal, or Hsiao given the reasonable expectation of success.
Claims 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caiazzo in view of Allison, or Khattab, or Chun, or Dayal, or Hsiao, as applied above to claims 1, 5, 9-13, 15-16, 21-22, 27, 28, 31 and 33, and in further view of Alston (USPN 5,868,886) or Jones (USPN 6,630,093) or Byron (US2014/0196833.)
The teachings of Caiazzo in view of Allison, or Khattab, or Chun, or Dayal, or Hsiao are discussed in detail above and although Caiazzo discloses at least partially curing the first charge of 32 plies or 24 plies comprising the small or large marcel or depression formed from the tool with a small or large spar prior to applying the final plies and/or prepreg material (reading upon the claimed second charge of composite material as discussed in detail above) laid up on the surface of the debulked or at least partially cured laminate having the marcel or wrinkle feature prima facie obviousness to use a known technique to improve similar devices in the same way.
Claims 1, 5, 9-13, 15-16, 21-22, and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sagnella (EP 2472254A2) in view of Caiazzo and in further view of Allison, or Khattab, or Chun, or Dayal, or Hsiao, in the event that the Applicant believes the broadly claimed preamble limitation “inspection reference standard” and/or broadly claimed “wrinkle reference standard” limitation somehow differentiate(s) the claimed method(s) from the teachings of Caiazzo and/or Caiazzo in view of Allison, or Khattab, or Chun, or Dayal, or Hsiao as discussed in detail above.
Sagnella discloses an ultrasonic non-destructive inspection method and system for detecting defects (4), such as wrinkle defects, in composite materials produced from prepreg layers, wherein the method includes checking the limit of measurability by means of an experimental calibration process utilizing a statistically sufficient number of representative samples to be inspected, e.g. “inspection reference standard” and/or “wrinkle reference standard” as instantly claimed, containing real, simulated or artificially induced defects or wrinkles similar to those of interest, wherein the “representativeness of the samples must be assured in terms of material, type of stratification, thicknesses and geometries”; thereby reading upon the broadly claimed “calibrating a wrinkle measurement system using the co-bonded wrinkle reference standard” step as in instant claims 34-34 (Entire document, particularly Abstract; Paragraphs prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional discussion and remarks above with respect to Caiazzo as applied to the amended claims.  More specifically, the Applicant continues to argue that “Caiazzo clearly discloses the addition of material to a formed first charge surface such that the first charge surface no longer possesses the surface characteristics and dimensions of a tool used to form the first charge surface” (emphasis in original, see page 12 of the response); however, the Examiner respectfully disagrees and again notes that Caiazzo clearly discloses test specimens comprising small marcel defects that are produced without the additional small prepreg strips argued by the Applicant such that the first charge surface does possess the surface characteristic and dimension (singular) of the tool used to form the first charge surface, and the remaining plies read upon the claimed second charge of composite material and conform to a dimension of the non-planar surface characteristic provided in the first charge surface such that the Examiner maintains her position that the method of producing the small marcel specimens disclosed by Caiazzo anticipates the claimed invention.  Further, even in the case of the method of producing the test specimens with the large Introduction; Sample Fabrication and Conclusion); or Mukhopadhyay (Tensile failure of laminates containing an embedded wrinkle; numerical and experimentation study, previously of record, Entire document, particularly Experimental procedures); or Adams (Effects of Layer Waviness on the Compression Strength of Thermoplastic Composite Laminates, Entire document, particularly Fabrication Procedure); or Wang (Experimental fabrication and characterization of out-of-plane fiber waviness in continuous fiber-reinforced composites, previously of record, Entire document, particularly pages 2041-2043) or Hsiao (referenced above and which also discloses a one-step procedure for producing crossply wavy composites utilizing 90º prepreg strips placed on opposite sides of the middle 0º layers, Material and specimen fabrication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 28, 2021